Citation Nr: 1715099	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO. 10-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a bilateral knee disorder. 

4. Entitlement to service connection for a back disorder. 

5. Entitlement to service connection for a dental disorder. 

6. Entitlement to service connection for a traumatic brain injury (TBI). 

7. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to April 30, 2009, and on and after December 1, 2009. 



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2007. This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. Jurisdiction over the case has since been transferred to the RO in St. Petersburg, Florida. 

In the January 2012 rating decision, the RO granted service connection for PTSD and assigned a 70 percent initial evaluation and a temporary total evaluation from April 30, 2009, to December 1, 2009, based on hospital treatment in excess of 21 days. The RO granted the Veteran entitlement to TDIU in a September 2015 rating decision, effective from the date of the original compensation claim.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated. Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral knee disorder, a back disorder, and a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran does not have a current dental disability for which VA compensation benefits can be awarded.

2. The Veteran's service-connected PTSD is manifested by deficiencies in family relations, work, and difficulty in adapting to stressful circumstances, including work or a work like setting, due to such symptoms as isolation, anger, sleep impairment, hypervigilance, and panic attacks; but his PTSD does not result in total social and occupational impairment. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disorder for purposes of compensation have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2. The criteria for an initial rating in excess of 70 percent for PTSD for the period prior to April 30, 2009, and on and after December 1, 2009 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided by letter in October 2008. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Sanders v. Shinseki, 129 U.S. 1696 (2009). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished as to the claims decided herein, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records and VA treatment records have been obtained. The Veteran was also provided VA examination for his PTSD in October 2011. Report of that examination is thorough, addressing the Veteran's symptomatology, and contains sufficient information to adjudicate the issue on appeal. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the issues were remanded in January 2016. The remand instructed that the Veteran be scheduled for a videoconference hearing before the Board. The Veteran subsequently withdrew his request for a hearing. Accordingly, the Board finds that the AOJ has complied with the prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

While a VA medical opinion was not provided in this case with regard to the issue of service connection for a dental disorder, the Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). Regarding the Veteran's claimed dental disorder, the record in this case is negative for any indication, other than the Veteran's own assertions, that the Veteran has a dental disability for which VA compensation benefits can be awarded. As such, these conclusory lay statements are insufficient to trigger VA's duty to provide an examination. See Waters, 601 F.3d 1274.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Service Connection for a Dental Disability

The Board notes that the Veteran has claimed entitlement to service connection for compensation purposes for a dental disability as related to his service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150. Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

The Veteran's service treatment records reflect that he had teeth extracted in November 2004, shortly after his entry into service. His entrance dental examination, conducted in October 2004, documents that all his upper teeth were noted to be non-restorable at that time. During service and following the extraction, he was seen in 2005 for complaints of pain in his upper palate; his denture was relined at that time, and he was instructed on proper care of his denture. Shortly before his separation in 2007, the Veteran was seen for complaints of an ill-fitting denture with ulceration in the upper right vestibule. He was instructed at that time to seek VA care for treatment after discharge, including a new denture. Subsequent to service, the record does not reflect that the Veteran has sought VA dental treatment or otherwise obtained dental treatment.

The evidence reflects that the Veteran is missing all of his upper teeth. However, the Veteran has a full upper denture, which indicates that his missing teeth are replaceable. Replaceable missing teeth are not compensable disabilities. 38 C.F.R. § 3.381(b). Thus, service connection for the missing teeth for purposes of compensation is not warranted.

The Board notes in addition that even if the Veteran's missing upper teeth were not replaceable, service connection still would not be warranted. Missing teeth are not considered a disability by VA unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913. Loss of the alveolar process as a result of periodontal disease is not considered disabling. Id. In this case there is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis. The Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).

In short, the Veteran does not have a current dental disability for VA compensation purposes, and there is no legal entitlement to service connection for a dental disorder (edentulous upper maxilla/mandible) except for the purpose of VA outpatient dental treatment. As noted in the Introduction above, the Board is referring this claim to the RO for adjudication; it is thus not before the Board for adjudication. As such, the claim for service connection for a dental disorder for compensation purposes must be denied.


Increased Rating for PTSD

In a January 2012 rating decision, the Veteran was awarded service connection for PTSD and awarded 70 and 100 percent ratings, as outlined in the Introduction above. The Veteran appealed the 70 percent ratings in a timely notice of disagreement and perfected an appeal as to this issue. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). 

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

Throughout this appeal period and beginning in 2007, the Veteran has received psychiatric treatment for his PTSD at the Hudson Valley and Bronx VAMCs. On multiple occasions in 2008, the Veteran was seen for consistent complaints of hypervigilance, anger, anxiety, problems with sleep including regular nightmares, depression, and feelings of isolation that led him to withdraw from social activities. He was assigned a GAF score of 52 in April and July 2008. At each of these treatment visits, however, the Veteran was noted to be oriented, with normal thought processes and fair judgment and insight, and no hallucinations or delusions were noted.

In an October 2008 treatment record from the Bronx VAMC, the Veteran was afforded a neuropsychological evaluation in light of his history of TBI in service and the Veteran's own complaints of poor concentration and memory. See October 2008 Bronx VAMC Treatment Record. The Veteran reported a history of substance abuse and dependence in addition to depression and PTSD symptoms. He also reported suicidal ideation, but denied any intent. Upon such evaluation, the examiner found that the Veteran experienced a moderate level of depression and PTSD that exacerbated his cognitive deficits and limited his ability to optimize his cognitive potential. The Veteran continued to receive PTSD treatment at VA facilities, including a brief psychological assessment in August 2010 at the Hudson Valley VAMC. At that time the Veteran noted that he had completed the Residential PTSD program at Hudson Valley. He further noted that he was single and had never been married, as he had great difficulty getting close to people and that his PTSD had caused this social withdrawal to worsen. He reported symptoms of flashbacks, nightmares, intrusive thoughts, avoidance symptoms including social isolation, fear of closeness, numbing and overt attempts to not think about traumas or anything that might remind him of them. See August 2010 VA Treatment Record Hudson Valley VAMC. The evaluator assigned the Veteran a GAF score of 42. 

In June 2009 the Veteran was evaluated at the VA Hudson Valley Health Care System for his psychiatric disorder by a licensed clinical psychologist. In this evaluation, Dr. G.M. noted that the Veteran had been admitted into the 45 day PTSD program for treatment of his symptoms such as hypervigilance; chronic anxiety; sleep disturbance with nightmares; intense anger, irritability, and recurrent physical outbursts; intrusive memories of traumatic in-service experiences; and social withdrawal and isolation. The Veteran reported a history of two suicide attempts; in 2007 when he walked on a highway while intoxicated and in 2008 when he prepared to cut arteries in his legs and was interrupted by a neighbor. Dr. G.M. found that the Veteran experienced PTSD in addition to alcohol dependence and assigned a GAF score of 33. Upon examination the examiner noted that the Veteran was struggling with learning how to communicate his feelings without reacting in anger and that he was regularly attending psychopharmacological sessions with a psychiatrist for medication management. The examiner recommended the Veteran continue with his treatment. 

In October 2011 the Veteran was afforded an initial VA examination for PTSD. At that examination the Veteran reported prior to his time in the military he was close to his family and that he had a happy childhood. He noted that after his discharge from the military and at the time of the examination he had a girlfriend for approximately two months, and was close to his aunt and mother and spoke with them on a weekly basis. He had one or two good friends and socialized every few weeks with the neighbors. The Veteran noted that after the military he was in individual and group therapy on and off until early 2011. He reported difficulty with sleep and concentration as well as anger outbursts. 

The psychologist noted that the Veteran experienced symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, difficulty concentrating and adapting to stressful circumstances, the inability to establish and maintain effective relationships, feelings of detachment, hypervigilance, diminished interest in activities, avoidance, obsessive rituals which interfered with his routine activities and impaired impulse control. The examiner assigned a GAF score of 45. Regarding his occupational and social impairment, the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, but did not show total occupational and social impairment. 

After a thorough review of the claims file, the Board finds that the Veteran's PTSD warrants no more than a 70 percent evaluation prior to April 30, 2009, and from December 1, 2009, onward. First, the evidence shows occupational and social impairment with deficiencies in most areas such as family and social relationships and impaired judgement and thinking. At his VA examination the Veteran noted that he kept in touch with family members, and even socialized with neighbors at times. The Board notes the Veteran's history of two suicide attempts in 2007 and 2008, but finds that the Veteran has not exhibited any similar suicidal ideations or intent since such incidents. The Veteran did not exhibit total social and occupational impairment during the periods on appeal. At no point was there memory loss for names of relatives or his own name, grossly inappropriate behavior, or total social impairment, as the Veteran appeared to have maintained relationships with family and some friends. In sum, the evidence does not reflect symptoms of the type, extent, frequency, and/or severity ( as appropriate), that demonstrate total social impairment. Accordingly, a 100 percent rating for the periods on appeal is not warranted. 

Thus, the Board finds that, for the entirety of the period on appeal the Veteran's psychiatric symptoms and functional impairment fall into the moderate to serious range, and his PTSD is not shown to have resulted in more than occupational and social impairment with deficiencies in most areas. Accordingly, his symptoms have most closely approximated the currently assigned 70 percent rating, rather than the maximum, 100 percent rating. Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD at any point during the periods on appeal .

The Board further finds that none of the GAF scores assigned during the periods under consideration, alone, provides a basis for assignment of any higher rating. In this case, as noted, during the relevant time periods, the Veteran was assigned GAF scores ranging from 33 to 52. The Board finds that these assigned GAF scores are consistent with the level of impairment contemplated by the assigned 70 percent ratings and do not provide a basis for any higher rating for the period prior to April 30, 2009, and on and after December 1, 2009.

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate. Here, the diagnostic criteria direct VA to consider all symptoms that impact occupational and social functioning. As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Service connection for a dental disorder for compensation purposes is denied. 

An initial evaluation in excess of 70 percent for PTSD for the period prior to April 30, 2009, and on and after December 1, 2009, is denied. 


REMAND

With regard to the Veteran's service connection claims for bilateral hearing loss, tinnitus, a bilateral knee disability, a back disability, and TBI, the Board finds that remand is necessary for further development.

As an initial matter, the Board notes that remand is required to obtain private treatment records regarding the Veteran's claimed back disorder. In a March 2008 treatment record, the Veteran noted that he was obtaining private chiropractic treatment for a back disability. See March 2008 Tampa VAMC Treatment Record. The Board notes that no such records are associated with the claims folder. Therefore, it would appear that there are outstanding, private treatment records. On remand, the AOJ should request the Veteran's authority to obtain any outstanding private treatment records. 

Regarding the Veteran's bilateral hearing loss and tinnitus, as well as his claimed bilateral knee and back disabilities, the Board notes that there may be a current diagnosis for each. See September 2008 Bronx VAMC Treatment Record; see also October 2010 Hudson Valley VAMC Treatment Record. The Board also notes that there is in-service evidence of audiogram results which may show indication of hearing loss of the Veteran's left ear specifically. See October 2004 Audiogram; see also 2007 Separation Audiogram. The Veteran's service treatment records do not reflect indications of complaints of tinnitus during service, but the Veteran reported subjective complaints of tinnitus at his October 2010 treatment at Hudson Valley VAMC. Further, the Veteran was seen in service for multiple complaints of back pain, which was diagnosed as a low back sprain in April 2005 and thoracic strain in August 2006. He has since sought treatment for both knee and back pain and was diagnosed with bilateral patellofemoral disease in September 2008. The Board finds that as the record shows evidence of a diagnosed disability for each disability and in-service evidence of indications of hearing loss and back pain, combined with the Veteran's indication that the claimed disabilities are related to service, a VA examination and opinion are necessary. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Regarding the Veteran's claim for service connection for a TBI, the Board notes that the Veteran's March 2007 separation examination made note of frequent headaches. See March 2007 Separation Examination. Furthermore, the Veteran has stated that he was subject to constant close proximity to IED explosions during service. The Board notes that the Veteran's Form DD-214 reflects that his primary specialty was "MLRS (Multiple Launch Rocket System) HIMARS (High Mobility Artillery Rocket System) Crew." See Veteran's Form DD 214. As the Veteran's service records reflect a specialty in which he may have been exposed to rockets and explosions, in addition to the Veteran's indication that such caused a current TBI, the Board finds that remand is necessary for a VA examination and opinion to determine if the Veteran has a current TBI diagnosis and if he does, if such is related to his service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. A specific request should be made for any records relating to the Veteran's claimed back disability, specifically any chiropractic treatment.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss and tinnitus. The claims folder must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. A supporting explanation must be provided for all opinions. 

Based on the review and the audiological examination, the examiner must render an opinion as to the following:

(a) Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent, and whether the Veteran has tinnitus. See 38 C.F.R. § 3.385. 

(b) If the Veteran has a bilateral hearing loss for VA evaluation purposes and tinnitus, whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and tinnitus are causally or etiologically related to his service, including any reports of in-service noise exposure. 

(c) Additionally, the examiner should address the Veteran's an report of a continuity of hearing loss symptoms since discharge from service.

4. After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine if he has a diagnosis of a bilateral knee disability or a back disability. The examiner must determine the etiology of any such disability diagnosed on examination. The claims folder must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. A supporting explanation must be provided for all opinions rendered. 

Based on the review and the examination, the examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed knee or back disorder is related to his active service. In the context of any negative opinion, the examiner must discuss the Veteran's in-service treatment for low back sprain and thoracic strain, as well as his contentions regarding the continuity of problems with his knees and back since service.

5. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine if he has a diagnosis of TBI and, if he does, the etiology of such TBI. The claims folder must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. A supporting explanation must be provided for all opinions rendered. 

Based on the review and the examination, the examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed TBI is related to his active service, to include his credible reports of exposure and close proximity to IED explosions.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Thereafter, readjudicate the Veteran's claims on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


